ATTACHMENT TO PTO-90C
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 5/9/22 is not fully responsive to the prior Office Action because: Applicant has not cancelled the non-elected claims, claims 1-3 (Group I), even though claim 4 (Group II) has been indicated as being allowed. Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.
In the reply to the restriction of 8/23/21, applicant elected the invention of Group II, claim 4. Since applicant did not traverse in the reply the election was held to be without traverse pursuant to the rules. Note the first action on the merits (the non-final rejection of 9/10/21) at paragraph 2. Claim 4 was examined and was found to avoid the prior art, but was rejected for double patenting and was also rejected as being indefinite. 
In an interview held on 9/29/2021 the examiner rejected applicant’s arguments that claims 1 and 3 should have been examined. See the Interview Summary of 10/4/21. According to the applicant claims 1 and 3 should have been examined, because claim 4 was drafted to be dependent on claims 1 and 3. However, as the examiner pointed out in the discussion, claim 4 was restricted from claims 1-3 because claim 4 required two holders while claims 1 and 3 only required one holder. That is to say, the examiner pointed out in the interview that a container with one holder on the one hand and a container with two holders on the other hand are distinct inventions that are non-obvious over one another, as the restriction also held. Furthermore, the examiner noted that applicant’s arguments were untimely since applicant did not traverse prior to receiving an action on the merits.
In the reply to the first office action that was filed on 10/27/21 applicant amended claim 4 in a manner such that it was no longer directed to the invention of Group II (a container and two holders). Additionally, claim 3 was also amended in a way that appeared to be an attempt to avoid the restriction and applicant’s subsequent election. Applicant also continued to argue the restriction for the same reasons already discussed in the interview. Those amendments were not entered.
In another reply to the first office action filed on 1/6/22, claim 4 was amended to avoid 112 the rejections and a Terminal Disclaimer was filed to obviate the double patenting rejection of claim 4. The prior amendments to claim 3 were deleted in this reply. However, applicant continued to argue the restriction in the reply. The amendments were entered and upon further examination claim 4 was found to be allowable. Applicant was requested to cancel non-elected and non-examined claims 1-3 in the next reply, so that the application could be passed to issue.
The next reply is the current reply. It is apparent given the prosecution history outlined above that applicant’s failure to cancel claims 1-3 is not inadvertent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736